 



Exhibit 10.1

Annual Incentive Compensation Earned in 2004 and Long-Term Incentive
Compensation Earned in 2002-04.

The Executive Compensation Committee approved the following awards pursuant to
the terms of the 2004 Rohm and Haas Company Annual Incentive Plan and the 2004
Long-Term Performance Share Plan. Mr. Croisetiere’s annual incentive award
includes a special award of $65,498.

                  Executive Officer   Annual
Incentive Award     2002-04
Long-Term Award  
Rajiv L. Gupta, Chairman, CEO and President
  $ 1,236,150     $ 396,670  
Alan E. Barton, Vice President, Coatings
    227,910       96,086  
Pierre R. Brondeau, Vice President, Electronic Materials
    261,990       96,086  
Jacques M. Croisetiere, Vice President, CFO
    327,488       91,752  
Joseph J. Forish, Vice President
    205,644       73,523  
Robert A. Lonergan, Vice President, General Counsel and Corporate Secretary
    255,348       73,523  
Anne M. Wilms, Vice President, CIO
    164,860       52,224  

